          Case 3:20-cv-00651-W-LL Document 14 Filed 01/25/21 PageID.66 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DELMER THIBODEAUX,                                   Case No.: 3:20-cv-0651 W (LL)
12                                       Plaintiff,
                                                          ORDER GRANTING MOTION TO
13   v.                                                   DISMISS WITHOUT LEAVE TO
14                                                        AMEND [DOC. 10]
     UNITED STATES POSTAL SERVICE,
15                                     Defendant.
16
17
18
19            Defendant United States Postal Service (“USPS”) moves to dismiss arguing this

20   Court lacks subject-matter jurisdiction over this removed case under the derivative-

21   jurisdiction doctrine. Plaintiff Delmer Thibodeaux opposes the motion.

22            The Court decides the matter on the papers submitted and without oral argument.

23   See Civ. L.R. 7.1(d.1). For the following reasons, the Court GRANTS the motion [Doc.

24   10] and DISMISSES this lawsuit WITHOUT LEAVE TO AMEND.

25
26   I.       BACKGROUND

27            Plaintiff Delmer Thibodeaux filed this lawsuit in the San Diego Superior Court

28   against Defendant USPS for injuries sustained in an automobile accident. (See Compl. p.

                                                      1
         Case 3:20-cv-00651-W-LL Document 14 Filed 01/25/21 PageID.67 Page 2 of 4



 1   5.1) On April 3, 2020, USPS removed the case to this Court under 28 U.S.C. §
 2   1442(a)(1). (Notice of Removal ¶ 4.) USPS now moves to dismiss arguing that this
 3   Court lacks subject matter jurisdiction. (P&A [Doc. 10] 1:12.)
 4
 5   II.      LEGAL STANDARD
 6            Under Federal Rule of Civil Procedure 12(b)(1), a party may move to dismiss a
 7   case for a lack of subject matter jurisdiction. “Federal courts are courts of limited
 8   jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).
 9   Because of this, “[i]t is to be presumed that a cause lies outside this limited jurisdiction,
10   and the burden of establishing the contrary rests upon the party asserting jurisdiction.”
11   Id. (internal citations omitted). However, removal jurisdiction under § 1442 is to be
12   construed “broadly in favor of removal.” Durham v. Lockheed Martin Corp., 445 F.3d
13   1247, 1252 (9th Cir. 2006).
14            Challenges to jurisdiction may be either facial or factual in nature. San Luis &
15   Delta-Mendota Water Auth. v. U.S. Dep't of the Interior, 905 F. Supp. 2d 1158, 1167
16   (E.D. Cal. 2012). A facial attack to jurisdiction “accepts the truth of the plaintiff's
17   allegations but asserts that they ‘are insufficient on their face to invoke federal
18   jurisdiction.’” Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014) (quoting Safe Air
19   for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004) ). A factual attack “contests
20   the truth of the plaintiff's factual allegations, usually by introducing evidence outside the
21   pleadings.” Id.
22
23   III.     DISCUSSION
24            USPS argues Thibodeaux sued the wrong party because the United States of
25   America is the only appropriate defendant to a negligence claim. (P&A [Doc. 10] 1:12–
26
27
28   1
         The Complaint is attached to the Notice of Removal [Doc. 1] as Exhibit B [Doc. 1-3].
                                                          2
       Case 3:20-cv-00651-W-LL Document 14 Filed 01/25/21 PageID.68 Page 3 of 4



 1   15.) As a result, USPS contends the state court lacked jurisdiction and, under the
 2   derivative jurisdiction doctrine, this Court also lacks subject-matter jurisdiction. (Id. 1:5–
 3   6.) Thibodeaux responds that the USPS may be sued under the Postal Reorganization
 4   Act, 39 U.S.C. § 409 (“PRA”) and 28 U.S.C. § 1441 abolished the derivative-jurisidction
 5   doctrine. (Opp’n [Doc. 11] 2:16–3:3.)
 6         Under the PRA, the USPS is “an independent establishment of the executive
 7   branch” of the United States Government. Dolan v. U.S. Postal Service, 546 U.S. 481,
 8   483–84 (2006) (citing 39 U.S.C. § 201). “Consistent with this status, the Postal Service
 9   enjoys federal sovereign immunity absent a waiver.” Id. at 484 (citing Postal Service v.
10   Flamingo Industries (USA) Ltd., 540 U.S. 736, 741 (2004)). “Although the Postal
11   Reorganization Act generally ‘waives the immunity of the Postal Service from suit by
12   giving it the power to sue and be sued in its official name,’ [citation omitted], the statute
13   also provides that the [Federal Tort Claims Act] ‘shall apply to tort claims arising out of
14   activities of the Postal Service,’ § 409(c).” Id. (quoting Flamingo Industries, 540 U.S. at
15   741 (quoting 39 U.S.C. § 401(c))). Thus, contrary to Thibodeaux’s contention, tort
16   claims against the USPS arising from automobile accidents are governed by the FTCA,
17   not the PRA.
18         Under the FTCA, “[t]he USPS . . . it is not a proper party under . . . . The United
19   States is the only proper party defendant . . . .” Jordan v. United States, 2007 WL
20   935585, *3 (S.D. Cal. 2007) (quoting Kennedy v. U.S. Postal Service, 145 F.3d 1077,
21   1078 (9th Cir. 1988)). “A ‘claim against the [USPS] in its own name is not a claim
22   against the United States.’” Id. (quoting Kennedy, at 1078). For this reason, the San
23   Diego Superior Court lacked jurisdiction over Thibodeaux’s case.
24         Thibodeaux argues, however, that he should be given leave to amend to name the
25   United States. But the derivative-jurisdiction doctrine provides “[i]f the state court lacks
26   jurisdiction of the subject-matter or of the parties, the federal court acquires none [upon
27   removal], although it might in a like suit originally brought there have had jurisdiction.”
28   Lambert Run Coal Co. v. Baltimore & O.R. Co., 258 U.S. 377, 382 (1922); see also

                                                   3
       Case 3:20-cv-00651-W-LL Document 14 Filed 01/25/21 PageID.69 Page 4 of 4



 1   Arizona v. Manypenny, 451 U.S. 232, 242 n.17 (1981); Minnesota v. United States, 305
 2   U.S. 382, 389 (1939). “[T]his doctrine of derivative jurisdiction is premised on the legal
 3   fiction that a case filed in state court over which that court lacks jurisdiction is void from
 4   its very beginning, and a federal court therefore has no jurisdiction to acquire over the
 5   case via removal.” Rubie’s LLC v. First American Title Co., 2018 WL 6419674, *4
 6   (E.D. Cal. Dec. 5, 2018) (citations omitted). Because the San Diego Superior Court
 7   lacked jurisdiction over this case, this Court also lacks subject-matter jurisdiction.
 8         Thibodeaux, nevertheless, argues that 28 U.S.C. § 1441 abolished the derivative
 9   jurisdiction doctrine. Though he is correct, this case was removed under 28 U.S.C. §
10   1442, not section 1441. Congress did not abolish the doctrine in cases removed under
11   section 1442 and “it appears the doctrine of derivative jurisdiction remains the law of this
12   Circuit for removals under § 1442, any prior criticism of the doctrine notwithstanding.”
13   Rubie’s LLC, 2018 WL 6419674, * 3 (citing cases within the Ninth Circuit applying the
14   derivative jurisdiction doctrine). Accordingly, the Court must dismiss this case.
15
16   IV.   CONCLUSION & ORDER
17          For the foregoing reasons, the Court GRANTS Defendant’s motion [Doc. 10] and
18   DISMISSES this case WITHOUT LEAVE TO AMEND.
19           IT IS SO ORDERED.
20   Dated: January 25, 2021
21
22
23
24
25
26
27
28

                                                   4
